UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4929

KENNETH DANE GRAY,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Abingdon.
James P. Jones, District Judge.
(CR-98-28)

Submitted: June 30, 1999

Decided: July 21, 1999

Before MURNAGHAN and KING, Circuit Judges,
and BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Dismissed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Jay Hanson Steele, Lebanon, Virginia, for Appellant. Robert P.
Crouch, Jr., United States Attorney, Anthony P. Giorno, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Kenneth Dane Gray appeals from his conviction by guilty plea to
possession of a firearm by a convicted felon in violation on 18 U.S.C.
§ 922(g)(1) (1994) and possession with intent to distribute lysergic
acid diethylamide in violation of 21 U.S.C. § 841(a)(1) (1994). Gray's
counsel filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), raising the issue of whether the district court
imposed Gray's sentence in violation of law or as a result of an incor-
rect application of the Sentencing Guidelines, but stating that in his
view there are no meritorious issues for appeal. Gray filed a supple-
mental pro se brief arguing that: (1) his plea agreement is void
because it does not bear the signature of the U.S. Attorney; and (2)
the court erred in accepting his guilty plea on the drug charge because
the record is devoid of a factual basis for the plea and because the
court failed to inform Gray of the nature of the offense and to deter-
mine whether Gray understood the charge. Because Gray knowingly
and intelligently waived his right to appeal these issues, we dismiss
this appeal.

In his plea agreement, Gray agreed to waive his right of appeal as
to all issues except for a determination as to whether he is an armed
career criminal. Because he was not found to be an armed career
criminal and his claims do not relate to any such determination,
Gray's claims are deemed waived. Our review of the record discloses
that Gray understood that he was waiving his rights to appeal and that
such waiver was knowing and voluntary. To the extent that Gray
claims that the plea agreement is void because it does not bear the sig-
nature of the U.S. Attorney, we find the argument without merit.

In accordance with Anders, we have examined the entire record in
this case and find no reversible error. We therefore dismiss this
appeal. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel's motion must state that a copy thereof was served on the client.

                     2
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court, and
oral argument would not aid the decisional process.

DISMISSED

                    3